 LOS ANGELESHERALD-EXAMINER475Los Angeles Herald-Examiner,Division of the HearstCorporationandPackage& General UtilityDrivers Local396, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen&Helpersof America, Petitioner. Case 21-RC-12698No, ember 27, 1972DECISION AND ORDERBy MLMBt.RS JENKINS, KENNEDY, ANDPENELLOUpon a petitionduly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held beforeHearing Officer Douglas F.Ohns Followingthe hearing,this case was trans-terred to the National LaborRelations Board inWashington, D C , fordecision pursuant to Section102 67 of the National LaborRelations Board Rulesand Regulationsand Statements of Procedure, Series8.as amended.Thereafter, the Petitioner and theEmployer filed beefsPursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelations Board has delegated itsauthority in thisproceeding to a three-member panel.The Hewing Officer's rulings made at the hearingaie tree fromprejudicial error and are herebyatfii medUpon the entirerecord in this case,including thehiiefs, the Board finds-IThe Employeris engaged in commerce withinthemeaning of the Act, anditwill effectuate thepurposes of the Actto assert jurisdiction herein.2The labororganizations involved claim toi epresent certain employees of the Employer.3For seasonsset forth below,we conclude thatno questionaffecting commerce exists concerningthe representationof employees of the Employer%sithin themeaningof Section 9(c)(1) and Section2(6) and (7) of the Act.4The Petitionerseeks to sever from the existingunit of all employeesin the editorial,circulation, andadvertisingdepartments,including office clericalemployees.excludingprofessionalemployees,guards, and supervisorsasdefinedintheAct,cur rently represented by theIntervenor,Los Angeles\ev spaper Guild, Local69,American NewspaperGuild,AFL-CIO-CLC,a unit of local circulationdi n ers whichconstitutes the circulation or transpor-tation department The Employerand the Intervenoroppose the requestedseverance,on the grounds thatthe only appropriateunit is the existing unit of thecombined editorialand advertising departmentsdescribedabove,which includes the circulationdrivers.The Employer, located in Los Angeles, California,isengaged in the business of publishing a dailynewspaper and is a division of the Hearst Corpora-tion,apartof the Hillbro Newspaper PrintingCompany. Both the Employer and Hillbro maintaintheirprincipal place of business at Los Angeles,California, and both also maintain a printing plant atBuena Park in Orange County, California.The work of the approximately 45 truck (circula-tion) drivers begins after the printed newspapers arebundled and sent by chute to the loading dock. Thenewspapers are loaded on the truck by the driversand then delivered to the Employer's various localbranch offices. The Drivers spend approximately 25percent of their work day in the plant, wherein theyhelp load the truck and do related work. Theygenerally take a half-hour lunchbreak in the Employ-er's cafeteria which is used by employees in other jobclassifications.The circulation drivers are givendispatch sheets which inform them of the number ofpapers to be delivered to each location and they loadtheir trucks accordingly. Depending upon the desti-nation of the newspapers, circulation drivers make asfew as one trip per day or as many as a half dozentrips.The only job requirements for circulation driversare that they be high school graduates, have validCalifornia driving licenses, good health, and cleanwork background. Through advertisements or refer-rals, prospective circulation drivers initially apply atthe Employer's employment office, which services alldepartments.Aftercompleting the appropriateforms, the prospective applicants are sent to a driver-testing center for a driving test. If the preliminaryscreening is satisfactory, they are interviewed by thetransportationmanager, who is in charge of thecirculation department, or, in his absence, by theassistant circulation manager or one of the approxi-mately seven dispatchers.The circulation drivers operate 1 ton or 1-1/2 tonleased trucks which are parked in the Employer'smain parking lot. They are hourly paid and punchthe same timeclocks as the Employer's other hourlypaid employees. There is no significant history ofwork interchange with employees in other depart-ments.As a result of past collective-bargainingagreements, which included the circulation drivers inthe overall unit, the drivers have identical benefitswith all the editorial, advertising, promotion, circula-tion, and clerical and stenographic employees.Originally, in the 1930s, there were two newspapersoperated by the Employer in the Los Angeles area:The Los AngelesHerald Express,a morning newspa-per, and the Los AngelesExaminer,and eveningnewspaper. The employees in the unit of combinededitoral,advertising and circulation departments,200 NLRB No 79 476DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding the truckdrivers, on theExpresswerealways represented by the Intervenor, while theExanunct'struckdrivers up until 1956 were inde-pendent contractors. In February 1956, theExaminerterminated its independent contractor relationshipw rth It truckdrivers and entered into a contract withthePetitioner covering the periods 1958-60 and1960- 62 111 1962, the two newspapers were consoli-dated into the current Los AngelesHerald-Examiner,an afternoon paper, with the Intervenor continuingto represent the overall editorial, advertising, andcirculation department, including truckdrivers.Soon after the merger, the Petitioner filed a petitionfor a unit of truckdrivers (Case 21-RC-7769), but theunit was held inappropriate by the Regional Directoron the basis that it did not include all the driversdoing related work, namely, distributors, and thepetition was dismissed.TheEmployer negotiated contractswith theIntervenor for periods of May 1962 to November1963,November 1963 to November 1965, andJanuary 1966 to November 1967, for a unit includingthe editorial department, the circulation departmentwhich includes truckdrivers, the advertising depart-ment, and the stenographic department.Prior to the negotiation of the January 1966contract the Petitioner filed a petition to sever a unitof truckdrivers and distributors in the circulationdepartment Pursuant to a Stipulation for Certifica-tion Upon Consent Election an election was held andthe Intervenor was certified in a unit including "allregular full time and part time drivers and distribu-tors in the circulation department" on February 2,1966 (Case 2l-RC-9851).On December 15, 1967, a strike by various labororganizations, including the Intervenor, commencedat the Employer's business and is still continuing asof the date of the hearing. In September 1968, theIntervenor and other labor organizations involved inthe strike filed representation petitions for variousunits of the Employer's employees. In the electionheld for the employees in the overall unit of editorial,advertising, and circulation departments includingtruckdrivers (Case 21-RC-10989), the Intervenorwas certified. The Petitioner was not on the ballot orotherwise involved in that proceeding.Since the 1967 strike, the Employer and Intervenorhave been engaged in continuous negotiations. Fromthe commencement of the strike and through 1968,the parties have met two to three times a week-in1969 once a week, 1970 once per month, and in 1972semimonthly. The record indicates that there havebeen no changes in the circulation departmentduring the 4-1/2 years of the strike.We note that the drivers in issue are local driverswho spend approximately 25 percent of their time atthe Employer's main location loading their trucksand performing related functions, regularly use thesame cafeteria, punch the same timeclock, and inmost respects have common benefits and workingconditions as other employees.As for the bargaining history, the record shows thatthe Intervenor has consistently represented thedrivers in the overall unit since the 1930's. While for4 years, 1968-62, the Petitioner represented thedrivers separately while they worked for the LosAngelesExaminer,that paper went out of business in1962 and the truckdriver unit was then merged withthe Employer's overall bargaining unit. Significantly,in the only petition for a election to sever thetruckdrivers, in 1967, pursuant to a stipulation by theparties, the truckdrivers voted against severance, andas recently as 1969 the Intervenor was certified torepresent the employees in the overall unit includingtruckdrivers pursuant to a Decision and Direction ofElection. Although since 1967 the Intervenor, as wellasmost of the unions representing the Employer'sother employees, has been on strike, there appears tobe no bargaining impasse and the parties continue tomeet regularly in an attempt to reach a collective-bargaining agreement.From the foregoing and the record as a whole wefind that the local truckdrivers in the Employer'scirculation department which the Petitioner seeks tosever and represent in a separate unit have a clearhistory of bargaining on a broader basis. Moreover,theyhave a community of interest with otheremployees in the overall unit. Accordingly, weconclude that the local truckdrivers involved hereindo not constitute a homogeneous, functionallydistinct group such as the Board has traditionallyaccorded the right to self-determination.' We shall,therefore, dismiss the petition.ORDERIt is hereby ordered thatthe petitionbe, and itherebyis,dismissed.'Seemete-Portland Flour Mills, Inc,186 NLRB No 99, CfWright CityInc, 187 NLRB No45,Downington Paper Co, aDivisionof SonocoDisplaiManufacturing Co, A Subsidiary of Permaneer Corporation (Dela-Products Company,192 NLRB No 42Kare),183 NLRB No 86,Western Pennsylvania Motor CarriersAsociation,